DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dyer et al. (US 2002/0132106).
Regarding claim 1, Dyer et al. (hereinafter “Dyer”) discloses an absorbent core structure which serves as a useful component in feminine protection pads as set forth in [0139].  As set forth in [0139], Dyer incorporates Hammons et al. (US 5,873,869) 
Dyer discloses an absorbent core structure comprising a heterogeneous mass layer [0012-0013] comprising a fibrous nonwoven web [0116,0149], a layer comprising at least one open-cell [0010] hydrophilic [0139] foam piece (20,25,30) wherein fibers of the nonwoven web layer have been displaced into the layer comprising the at least one open-cell foam piece [0013] so as to be enrobed thereby ([0010,0020] and figure 1); and a plurality of discrete open-cell HIPE foam pieces (20,25,30) intermixed with fibers of the nonwoven web as set forth in the abstract, in [0013], [0139] and [0149].
With reference to claim 5, Dyer discloses a sanitary napkin wherein the at least one open-cell foam piece has been polymerized about the fibers of the nonwoven web as set forth in [0010]. 
With respect to claim 6, Dyer through the incorporation of Hammons [0139] discloses a sanitary napkin comprising an absorbent core structure including a lower layer (Hammons – col; 24, lines 44-58) disposed beneath the heterogeneous mass (Hammons – element 40 as shown in figure 2) wherein the lower layer comprises a substrate (68) and superabsorbent polymer particles as set forth in col. 25, lines 9-13 and 32-37 of Hammons.

			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (US 2002/0132106).

The difference between Dyer and claim 7 is the explicit recitation that the lower layer is combined with the heterogeneous mass layer.
It would have been obvious to one of ordinary skill in the art to combine the lower layer of Dyer with the heterogeneous mass layer as claimed because Dyer through the incorporation of Hammons [0139] teach that the heterogeneous mass layer (40) and the lower layer (60) may be joined as set forth in col. 26, lines 55-66 of Hammons.
Hammons also discloses heat welding, ultrasonic welding and/or dynamic mechanical bonding as set forth in col. 27, lines 1-5.
One of ordinary skill in the art would have been motived to combine the layers as claimed in view of the disclosed methods of attachment as taught by Hammons and to ensure that there is no disconnection between the layers as Hammons suggests in col. 26, lines 59-66.
Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (US 2002/0132106) and further in view of Crowe, Jr. (US 3,122,142).
With reference to claim 8, Dyer teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Dyer and claim 8 is the explicit recitation that the heterogeneous mass layer comprises a pattern of canals among the pieces of HIPE foam.
Crowe, Jr. (hereinafter “Crowe”) teaches absorbent core structure a heterogeneous mass layer (absorbent sheet 10) (Figs. 1-6) wherein the heterogeneous 
It would have been obvious to one of ordinary skill in the art to provide the heterogeneous mass layer of Dyer with the canals as taught by Crowe in order to provide the structure in order to draw fluids through the structure as taught by Crowe in col. 6, lines 52-56.
With reference to claims 10-11, Dyer in view of Crowe teach the invention substantially as claimed as set forth in the rejection of claim 8.
The difference between Crowe and claims 10-11 is the explicit recitation that the absorbent core structure exhibits specific acquisition times.
Initially, it is noted that the claimed acquisition time may be equivalent to zero and therefore is not necessarily required to be present.
Alternatively, it noted that the article of both Dyer and Crowe is comprised of the same material as the instant application as set forth in the rejection of claims 1 and 8.
As such, one of ordinary skill in the art would reasonably presume the article of Crowe to exhibit the same acquisition time(s) as claimed since the materials are identical.
Response to Arguments
Applicant's arguments filed October 9, 2020 have been fully considered but they are not persuasive.
Applicant argues that Dyer does not expressly or inherently describe an absorbent core comprising a fibrous nonwoven web layer and a layer comprising at least one foam piece wherein the fibers of the nonwoven web layer have been 
The examiner disagrees. As set forth in the rejection of claim 1, Dyer discloses an absorbent core structure comprising a heterogeneous mass layer [0012-0013] comprising a fibrous nonwoven web [0116,0149] and a layer comprising at least one open-cell [0010] hydrophilic [0139] foam piece (20,25,30). Dyer specifically discloses that the foam composite layer can “laminated, backed, adhered to, or otherwise joined” with another material such as a nonwoven as set forth in [0150]. As such, the structure of Dyer is identical to that of the instant application where the foam layer is one layer which is joined to nonwoven layer(s). 
Likewise, Dyer discloses that the fibers used to modify the HIPE foam [0012] are intercalated, or inserted between, intimately within the HIPE foam microstructure.
In this case, Dyer explicitly discloses that fibers of the nonwoven web layer have been intercalated, or at a minimum, displaced into the layer comprising the open-cell foam piece. Additionally, [0020] specifically states:
[0020] Without being bound by theory, it is believed that compatible fibers have surface properties such that they are sufficiently wettable by the dispersed phase of the HIPE (the aqueous phase) so they can be dispersed evenly while, at the same time, being highly wettable by the continuous phase of the HIPE (the oil phase) so as to form an intimate association. It is believed that it is undesirable for both the phases to spread significantly on the fiber surface because such spontaneous wetting can interfere with the phase boundary between the phases leading to coalescence. Fibers found to be compatible with the HIPE generally are those which have a relatively hydrophobic surface. Such compatible fibers result in the fiber element being disposed within the microstructure of the HIPE foam after the HIPE is cured. As shown in FIG. 1, this is clearly the case for the foam composites of the present invention. As shown in FIG. 2, incompatible fibers do not show this intimate association between fiber and foam matrix. 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781